DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: [0010] line 8, potion should read portion.  
Appropriate correction is required.

The title of the invention “SEMICONDUCTOR DEVICE WITH METAL PAD EXTENDING INTO TOP METAL LAYER AND METHOD OF FABRICATING THE SAME” is accepted.  

Election/Restrictions
Newly submitted claim 27 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 1-10, 12-14 and 21-26 are directed to a method of manufacturing a semiconductor device classified in H01L21/76814 and H01L21/3065. However, claim 27 is directed to a semiconductor device classified in H01L29/7848. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for 27 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 21 is objected to because of the following informalities:  line 8
Claim 21. (new) A method of fabricating a semiconductor device, comprising: 
forming a first dielectric layer on a first conductive layer; 5Customer No.: 31561 Docket No.: 092742-US-PA Application No.: 16/883.958 
forming a first opening in the first dielectric layer and the first conductive layer comprising: 
performing a main etching process on the first dielectric layer; and 
performing an over-etching process to remove a first thickness of the first conductive layer, wherein a ratio of the first thickness of the first conductive layer to an entire thickness of the first conductive layer is greater than 1/5; 
forming a second conductive layer on the first dielectric layer and filling into the first opening; and 
patterning the second conductive layer, thereby forming a conductive pattern on the first dielectric layer and in the first opening.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 23 recites the limitation "the metal pad" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-10 and 12-14 are allowed over the prior art of record. The statement of reasons for the indication of allowable subject matter is given on pp. 8-10 of applicant’s remarks filed on 09 December 2021.
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
23. The method of fabricating the semiconductor device according to claim 21, further comprising: performing a first annealing process on the first dielectric layer and the first conductive layer having the first opening; forming a second dielectric layer over the first dielectric layer and the metal pad; forming a second opening in the second dielectric layer, wherein the second opening exposes the conductive pattern; and performing a second annealing process on the conductive pattern and the second dielectric layer having the second opening, wherein the first annealing process and the second annealing process are performed in different atmospheres.  
Claims 24-25 directly or indirectly depend from claim 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozbicki et al. US 9,508,593.
Regarding claim 21, Rozbicki et al. Figs. 2A-2G discloses a method of fabricating a semiconductor device, comprising: 
forming a first dielectric layer 215 on a first conductive layer 211; 5Customer No.: 31561 Docket No.: 092742-US-PA Application No.: 16/883.958 
forming a first opening in the first dielectric layer and the first conductive layer comprising: 
performing a main etching process Fig. 2B on the first dielectric layer 215; and 
performing an over-etching process to remove a first thickness of the first conductive layer Fig. 2D; 
forming a second conductive layer 231 on the first dielectric layer 215 and filling into the first opening col. 8, lines 53-62; and 

Rozbicki et al. does not disclose wherein a ratio of the first thickness of the first conductive layer to an entire thickness of the first conductive layer is greater than 1/5. 
However, Rozbicki et al. teaches the control of the RF power source to result in etching away the first portion of the metal-containing material at the bottom portion of the at least one via with energetic gas ions without fully etching through to partially remove the first portion of the metal-containing material such that a portion of the first portion of the metal-containing material is removed from the bottom portion of the via, such that the resistance of subsequently formed interconnects is reduced relative to that of interconnects formed using the first portion of the metal-containing material prior to etching.
Therefore, one of ordinary skill in the art before the effective filing date of the invention would recognize that it would be obvious to control the RF power source to etch a first thickness of the conductive layer in order to reduce the resistance of subsequent interconnects and thereby improvement of the device and optimize a ratio greater than 1/5 of the first thickness of the first conductive layer to an entire thickness of the first conductive layer, as a result effective variable, and arrive at the recited limitation.
Regarding claim 22, Rozbicki et al. teaches the method of fabricating the semiconductor device according to claim 21, wherein a radio frequency (RF) power of the over-etching process is greater than a RF power of the main etching process col. 12, line 49-col. 13, line 7.  
claim 26, Rozbicki et al. teaches the method of fabricating the semiconductor device according to claim 21, further comprising: 
forming a third dielectric layer 213 between the first dielectric layer and the first conductive layer, wherein the main etching process is performed by using the third dielectric layer as an etching stop layer Figs. 2B-2D.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898